                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                         CR 20–123–BLG–DLC-02

             Plaintiff,

       vs.                                                ORDER

COLTON THOMAS JENS,

             Defendants.


      Before the Court is Defendant Colton Thomas Jens’ Motion for Change of

Plea Hearing. (Doc. 40.) This order refers the motion to Magistrate Judge

Timothy J. Cavan. The Ninth Circuit joined every other circuit in holding that

magistrate judges can take guilty pleas, with consent, under 28 U.S.C. § 636(b)(3).

United States v. Reyna-Tapia, 328 F.3d 1114, 1119 (9th Cir. 2003).

      Accordingly, IT IS ORDERED that Judge Cavan shall conduct the plea

hearing, provided the parties consent. The hearing will be set by separate order

from Judge Cavan.

      IT IS FURTHER ORDERED that all other pending motions as they relate to

Defendant Jens are DENIED as MOOT. Pending deadlines, including the jury trial

set for July 19, 2021, as they relate to Defendant Jens are VACATED.




                                         1
DATED this 8th day of July, 2021.




                                2
